ORDER

PER CURIAM:
AND NOW, this 15th day of November, 2005, on certification by the Disciplinary Board that the respondent, LAWRENCE JAMES CASELLA, who was suspended by Order of this Court dated September 8, 2005, for a period of one year retroactive to September 22, 2003, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, LAWRENCE JAMES CASELLA is hereby reinstated to active status, effective immediately.